Order filed April 17, 2014




                                       In The


        Eleventh Court of Appeals
                                     __________

                                No. 11-13-00296-CR
                                    __________

                      ARCHER LEE EVANS, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee



                     On Appeal from the 350th District Court
                                 Taylor County, Texas
                             Trial Court Cause No. 10795-D


                                      ORDER
       This appeal has become unduly stalled due to the failure of Appellant’s
appointed counsel, Landon H. Thompson, to file an appellate brief. The brief was
originally due on January 2, 2014. This court granted a motion for extension and
extended the briefing deadline to March 3, 2014. By letter dated March 14, 2014,
this court directed counsel to file in this court an appellate brief on or before
March 21, 2014. Thompson subsequently notified this court that the brief would
be filed on March 24 and later on March 28.             We still have not received
Appellant’s brief. Counsel has ignored this court’s directive.
      By this order, Landon H. Thompson is ORDERED to file in this court a
brief on behalf of Appellant on or before 3:00 p.m. on Tuesday, April 22, 2014.
At that time, Appellant’s brief shall have already been e-filed or be present in the
portal for the Eleventh Court of Appeals through eFileTexas.gov. If Appellant’s
brief has not been e-filed by 3:00 p.m. on Tuesday, April 22, 2014, Landon H.
Thompson is ORDERED to appear in person at that time in the courtroom of the
Eleventh Court of Appeals at 100 West Main Street in Eastland, Texas, to explain
the inordinate delay in the preparation of Appellant’s brief.


                                                     PER CURIAM


April 17, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2